IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43781/43782

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 629
                                               )
       Plaintiff-Respondent,                   )   Filed: August 4, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
BRANDON JACK TIMPSON,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland; Hon. Steven J. Hippler, District Judges.

       Judgments of conviction and concurrent unified sentences of four years, with one
       year determinate, for obtaining a controlled substance by fraud; twenty-five years,
       with six years determinate, for robbery; and seven years, with two years
       determinate, for possession of hydromorphone, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Maya P. Waldron,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43781, Brandon Jack Timpson pled guilty to obtaining a controlled
substance by fraud, Idaho Code § 37-2734(a)(3). The district court imposed a unified sentence
of four years, with a minimum period of confinement of one year. In Docket No. 43782,
Timpson pled guilty to robbery, I.C. §§ 18-6501, 18-204, and possession of hydromorphone, I.C.
§ 37-2732(c). The district court imposed concurrent unified sentences of twenty-five years, with
a minimum period of confinement of six years, and seven years, with a minimum period of


                                               1
confinement of two years, respectively. Timpson appeals, contending that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Timpson’s judgments of conviction and sentences are affirmed.




                                                   2